Exhibit 10.52

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

 

THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is effective
September 13, 2004, by and between Stephen L. Tooker (“Employee”) and United
Industries Corporation, a Delaware corporation (together with its subsidiaries
and successors, the “Company”).  The Company and Employee are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

 

WHEREAS, the Company and Employee desire to enter into an Employment Agreement
to govern the terms and conditions of Employee’s employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 

1.     Employment.  Employee shall serve in the position of President of the
United States Home and Garden Division of the Company.  Employee shall have such
responsibilities, duties and authorities, and shall render such services or act
with such title or in such other capacity for the Company and its affiliates, as
the Company’s Chief Executive Officer (“CEO”), its Board of Directors (the
“Board”) or such other person designated by the CEO or the Board at an
intermediate level below the CEO to whom other presidents of divisions of the
Corporation directly report, such as a chief operating officer (“Designee”),
shall from time to time reasonably direct.  Employee shall devote Employee’s
best efforts, energies and abilities and Employee’s full business time, skill
and attention (except as described below and except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company.  Employee shall perform the duties and carry out the
responsibilities assigned to Employee, to the best of Employee’s ability, in a
diligent, trustworthy and businesslike manner for the purpose of advancing the
business of the Company.  It is understood and agreed that Employee may be
required to devote a considerable amount of time to travel in connection with
the performance of his duties and responsibilities or at the direction of the
Company.

 

2.     Base Compensation, Incentive and Signing Bonus.

 

(a)           The Company shall pay Employee a base salary at a rate of three
hundred twenty-five thousand dollars ($325,000) per annum (the “Base Salary”),
payable monthly pro rata in accordance with the Company’s regular payroll
practices less withholding as required by applicable law.  Increases to the Base
Salary shall be considered by the Company on an annual basis in a manner
consistent with the Company’s compensation policies then in force.

(b)           Commencing in 2005, Employee shall be eligible to receive an
annual incentive bonus with a target of sixty percent (60%) of his Base Salary
(the “Target Bonus”) (subject to a maximum of seventy-five  percent (75%) of his
Base Salary and a minimum of thirty percent (30%) of his Base Salary; such
minimum shall be payable only if at least 90% of the target goals and objectives
are achieved).  Payment of any annual incentive bonus provided for herein by the

 

 

--------------------------------------------------------------------------------


 

Company to Employee shall be pursuant to and in accordance with the Company’s
incentive bonus plan then in effect and shall be subject to the following terms
and conditions:

(i)                                     The Employee’s actual incentive bonus
earnings will be conditional upon successful attainment of certain goals and
objectives as established and determined by the Company’s CEO or his designee
and communicated to the Employee.

(ii)                                  Within ninety (90) days after the
conclusion of any fiscal year (the “Bonus Assessment Date”), the CEO or his
designee, as applicable, will assess the achievement of the previous fiscal
year’s goals and objectives and will calculate any earned incentive bonus
amounts for Employee for that previous fiscal year.  Any incentive bonus earned
by Employee for the previous fiscal year will be paid out to Employee after the
relevant Bonus Assessment Date in compliance with the Company’s usual
procedures.

(iii)                               If the Employee’s employment with the
Company ceases for any reason whatsoever prior to the conclusion of a fiscal
year, the Employee will not be eligible to receive any incentive bonus in
respect of that fiscal year except as otherwise provided in Sections 8(e) and
8(f) of this Agreement.

(c)           On the thirtieth (30th) day following Employee’s first day of
employment, Employee shall receive a bonus of Fifty Thousand Dollars
($50,000.00), less withholding as required by law (“Signing Bonus”).  In the
event Employee voluntarily terminates his employment pursuant to Section 8(a)
hereof (without “Good reason”, as defined therein) or is terminated for Cause
pursuant to Section 8(c) hereof before completing one (1) year of consecutive
service with Company Employee shall repay the full amount of the Signing Bonus
to Company.

3.     Term.  The Employee’s term of employment pursuant to this Agreement shall
commence on the date hereof and shall remain in effect unless terminated
pursuant to Paragraph 8.

 

4.     Benefits, Options, Taxes and Withholding.

(a)           In addition to the Base Salary payable to Employee hereunder,
Employee shall be entitled to such benefits as are, from time to time, afforded
to other employees of the Company, which benefits may be revised, removed or
altered by the Company.  By way of example, such benefits generally include:

(i)                                     hospitalization, disability, life,
health and dental insurance in amounts consistent with Company policy for its
other senior executive employees, as reasonably determined by the Company;

(ii)                                  Employee shall be eligible to receive an
automobile allowance at an initial allowance rate of Thirteen Thousand Eight
Hundred Dollars ($13,800) per annum, payable monthly pro rata; and

 

 

2

--------------------------------------------------------------------------------


 

(iii)                               other benefit arrangements, to the extent
made generally available by the Company to its other senior executive employees.

(b)           In addition to the Base Salary payable to Employee hereunder,
Employee shall be entitled to the following:

(i)                                     four (4) weeks paid vacation each year,
consistent with Company policy for its other senior executive employees and
provided that unused vacation time shall not be carried over to subsequent
years; and

(ii)                                  reimbursement for reasonable, ordinary and
necessary out-of-pocket business expenses incurred by Employee in the
performance of his duties, subject to the Company’s policies in effect from time
to time with respect to travel, entertainment and other expenses, including
without limitation, requirements with respect to reporting and documentation of
such expenses.

(c)           Equity Incentive Compensation.  Employee shall be granted, on or
before December 30, 2004,  options to purchase shares 300,000 shares (150,000
Class A Shares and 150,000 Class B Shares) of the Company’s common stock at a
fair market value of Six Dollars ($6.00) per share, vesting (subject to the
Company’s Repurchase Option as described in the Stock Option Agreement) ratably
over a three (3) year period commencing on the effective date of this Agreement.

(d)           Taxes and Withholding.  All compensation payable to Employee
hereunder is stated in gross amount and shall be subject to all applicable
withholding taxes, other normal payroll and any other amounts required by law to
be withheld.

5.     Confidential Information.   Employee recognizes that Employee’s position
with the Company requires considerable responsibility and trust, and,
acknowledges that he will be involved with the development and implementation,
and will have total access to, information relating to marketing strategies,
customer lists, customer preferences, and other trade secrets and other
confidential and proprietary information of the Company and its subsidiaries,
including without limitation marketing, information systems and records,
business plans and strategies, and customer data and information, and that all
such information and the information, observations and data relating to the
Company and its subsidiaries which Employee shall obtain during the course of
Employee’s employment with the Company and its subsidiaries and its performance
under this Agreement (whether or not such information is or was developed by
Employee) (collectively, “Confidential Information”) are the property of the
Company and its subsidiaries; and (ii) the Company has a legitimate business
interest in protecting the foregoing, which constitute trade secrets, valuable
confidential business information even if not qualifying as a trade secret,
substantial relationships with prospective and existing customers, sources of
business and relationships and customer goodwill associated with their ongoing
business.

For purposes of this Section 5, the term “Confidential Information”  does not
include information which: (i) was known to Employee prior to his employment
with the Company and was not acquired from the Company on a confidential basis;
(ii) is or becomes publicly available

 

3

--------------------------------------------------------------------------------


 

other than through a breach of this Agreement; or (iii) is at any time provided
to Employee by a third party who did not acquire the information from the
Company on a confidential basis.

(a)           Therefore, Employee agrees that during Employee’s employment with
the Company and following the cessation for any reason whatsoever of Employee’s
employment:

(i)                                     Employee shall not use for Employee’s
own purposes or disclose to any third party any Confidential Information without
the prior written consent of the Company’s CEO or his designee, unless and to
the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of Employee’s or Company
management’s acts or omissions.  Employee further agrees to take all appropriate
steps to protect such Confidential Information against disclosure, misuse,
espionage, loss and theft.

(ii)                                  In the event Employee is required by law
to disclose any such Confidential Information, Employee shall promptly notify
the Company’s CEO or his designee in writing, which notification shall include
the nature of the legal requirement and the extent of the required disclosure,
and shall cooperate with the Company, at the Company’s reasonable expense, to
preserve the confidentiality of such information consistent with applicable law.

(iii)                               Upon cessation of Employee’s employment for
any reason whatsoever, or at any other time the Company may request, Employee
shall deliver to the Company all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documentation (and copies
thereof) relating to the business of the Company and its subsidiaries which
Employee may then possess or have under Employee’s control.

(iv)                              Employee acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether patentable or not) which
relate to the Company and its subsidiaries or the actual or anticipated
business, research and development or existing or future products or services of
the Company and its subsidiaries and which are conceived, developed or made by
Employee during Employee’s employment and at the direction of the Company (the
“Work Product”) belong to the Company.  Employee shall promptly disclose such
Work Product to the CEO or his designee and perform all actions reasonably
requested by the CEO or his designee (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, powers of attorney and other instruments).

(v)                                 If Employee develops any Work Product that
is protected by copyright, Employee hereby waives unconditionally any “moral
rights” Employee may have in such Work Product.

(b)           By reason of the foregoing, Employee agrees that in the event of
an alleged or threatened breach by Employee of any of the provisions of this
Paragraph 5, the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its favor, apply

 

4

--------------------------------------------------------------------------------


 

to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof.

(c)           Employee agrees that the covenants made in this Paragraph 5 shall
be construed as an agreement independent of any other provision of this
Agreement and shall survive any order of a court of competent jurisdiction
terminating any other provision of this Agreement.

6.     Non-Competition.  Employee acknowledges that Employee is familiar with
the trade secrets and other Confidential Information of the Company and its
subsidiaries.  Employee further acknowledges that Employee’s services have been
of special, unique and extraordinary value to the Company and its subsidiaries,
that Employee has been substantially responsible for the growth and development
of the Company and its subsidiaries and the creation and preservation of the
Company and its subsidiaries’ goodwill.  Employee acknowledges and agrees that
the Company would be irreparably damaged if Employee were to provide services to
any person or entity competing with the Company in violation of this Paragraph 6
and that such competition by Employee, person or entity would result in a
significant loss of goodwill by the Company.  Employee further acknowledges and
agrees that the covenants and agreements set forth in this Paragraph 6 were a
material inducement to the Company to enter into this Agreement and to perform
its obligations hereunder, and that the Company would not obtain the benefit of
the bargain set forth in this Agreement as specifically negotiated by the
Parties if Employee breached the provisions of this Paragraph 6.  Therefore, in
further consideration for the payment of the compensation to be paid to Employee
hereunder, and in order to protect the value of the Company’s and its
subsidiaries’ businesses (including the goodwill inherent therein as of the date
hereof), Employee agrees that:

(a)           Subject to Paragraph 6(c) below, during Employee’s employment with
the Company and for a twelve (12) month period following the cessation for any
reason whatsoever of Employee’s employment (the “Non-Competition Period”),
Employee shall not have any affiliation (as defined below) with any corporation,
partnership or other business entity, enterprise or other person or entity
(other than the Company and its subsidiaries) having any location within the
United States and Canada that engages in the business (the “Business”) of
manufacturing, distributing, marketing and/or selling lawn and garden controls,
insecticides, pesticides, insect repellent, fertilizer, plant food, cat litter,
soils, seed for consumer, home or professional use, or raw materials for
fertilizer products sold to or into the consumer market (the “Products”), or any
other business in which the Company is engaged or has active plans in which to
engage as of the date of the Employee’s termination of employment; provided that
nothing contained herein shall be construed to prohibit the Employee from
purchasing up to an aggregate of 5% of any class of the outstanding voting
securities of any other entity whose securities are listed on a United States
national securities exchange or traded in the NASDAQ national market system. 
For purposes of this Paragraph 6(a), the term “affiliation” shall mean any
direct or indirect interest in such entity, enterprise or other person or
entity, whether as an officer, director, employee, investor, partner,
shareholder, sole proprietor, trustee, consultant, agent, representative,
broker, finder, promoter, affiliate or otherwise.

(b)           Subject to Paragraph 6(c) below, during the Non-Competition
Period, Employee shall not,

 

5

--------------------------------------------------------------------------------


 

(i)                                     contact, approach or solicit for the
purpose of offering employment to or hiring (whether as an employee, consultant,
agent, independent contractor or otherwise) any person employed by the Company
or any subsidiary of the Company at any time during the Non-Competition Period,
without the prior written consent of the Company;

(ii)                                  call-on or solicit any customer of the
Company or any of its subsidiaries with respect to the manufacturing,
distributing, marketing and/or selling the Products for consumer use;

(iii)                               solicit or attempt to induce any customer or
other business relation of the Company or any of its subsidiaries into any
business relationship which would be likely to materially harm the Company or
any of its subsidiaries, or,

(iv)                              induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any of its
subsidiaries to cease doing business or materially diminish their relationship
with any such person or entity or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any its subsidiaries.

(c)           Employee’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Employee were to provide services to any person or entity in violation of the
provisions of this Agreement.  In the event of an alleged or threatened breach
by the Employee of any of the provisions of this Paragraph 6, the Company or its
successors or assigns may, in addition to all other rights and remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof (including the extension of the
Non-Competition Period by a period equal to the length of the violation of this
Paragraph 6).  In the event of an alleged breach or violation by Employee of any
of the provisions of this Paragraph 6, the Non-Competition Period described
above shall be extended beyond the period otherwise stated herein until such
alleged breach or violation has been duly cured.  Employee agrees that the
restrictions set forth in this Paragraph 6, including any such extension period,
are reasonable.

(d)           Employee acknowledges and agrees that the Company is engaged in
the Business throughout the United States and Canada, and that the covenants
contained in this Agreement are necessary to the protection of the Company’s
legitimate interests in its trade secrets, customer base, and good will.
Employee further acknowledges and agrees that the non-competition covenants
contained in this Agreement will not prevent Employee from gainful employment
and earning a livelihood in other, non-competing activities and industries. If,
at the time of enforcement of any of the provisions of this Paragraph 6, a court
holds that the restrictions stated therein are unreasonable under the
circumstances then existing, the Parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
automatically substituted for the stated period, scope or area.

(e)           Employee agrees that the covenants made in Paragraph 6(a) and (b)
shall be construed as an agreement independent of any other provision of this
Agreement and shall

 

6

--------------------------------------------------------------------------------


 

survive any order of a court of competent jurisdiction terminating any other
provision of this Agreement.

(f)            During Employee’s employment with the Company and following the
cessation for any reason whatsoever of Employee’s employment, Employee, on
behalf of himself, herself and Employee’s agents, covenants and agrees to
refrain from making any disparaging or knowingly false remarks to third parties
concerning the Employer, broadly distributing e-mails to or otherwise
communicating with employees of the Company with respect to the Company’s
business or publishing any materials regarding the Company or the Company’s
business or related to the Company’s present or past relationship or association
with Employee without the prior consent of the CEO of the Company. During
Employee’s employment with the Company and following the cessation for any
reason whatsoever of Employee’s employment, Employer, on behalf of itself and
Employer’s agents, covenants and agrees to refrain from making any disparaging
or knowingly false remarks to third parties concerning Employee.

7.     Other Remedies.  The existence of any claim or cause of action by
Employee against the Company or any of its subsidiaries, whether based on this
Agreement or otherwise, will not constitute a defense to any application or
motion for specific performance and/or injunctive or other relief brought
against Employee by the Company or its successors or assigns in relation to the
covenants and restrictions set out in Paragraphs 5 and 6 of this Agreement. 
Notwithstanding any other provision of this Agreement, in the event of a
material breach by the Employee of any provision of this Agreement which is not
cured by Employee within 30 days after notice to him of such breach, in addition
to any and all other rights and remedies available to the Company, the Company
shall be entitled, without further notice to Employee, to cease making any
further payments to Employee that would otherwise be owing under any other
provision of this Agreement.

8.     Termination of Employment.

(a)           By Employee.

(i)                                     Employee may at any time terminate
Employee’s employment hereunder for voluntary reasons or may at any time
terminate this Agreement for “Good Reason” as defined herein by giving the
Company sixty (60) days prior written notice of Employee’s intended voluntary
resignation date (“Resignation Date”) or the effective date of the termination
of this Agreement his Good Reason  (“Good Reason Termination Date”).  If
employee intends to terminate this Agreement for Good Reason, the reasons shall
be stated in his written notice of resignation

(ii)                                  The Company reserves the right to waive
any voluntary resignation notice period or Good Reason Termination Date in
excess of thirty (30) days, in which case the Resignation Date or Good Reason
Termination Date will be the date that the reduced resignation notice or Good
Reason termination period expires.  The Company also reserves the right to
require Employee to immediately return all company property at any point during
the resignation notice period, and to require Employee to refrain from attending
at the workplace during the remainder of the resignation notice period. At the
Resignation Date, the Company shall have no

 

7

--------------------------------------------------------------------------------


 

                                                further obligation to Employee
and Employee shall have no further rights or obligations hereunder, except for
Employee’s obligations under Paragraphs 5 and 6 which shall survive such
termination of employment pursuant to Paragraph 16, and except for the Company’s
obligations under Paragraphs 2 and 4 hereof for unpaid salary, bonus payments,
and such benefits or unreimbursed expenses that have accrued but have not been
paid as of the Resignation Date and except for the Company’s obligations under
Paragraphs 8(e) or 8(f) in the case of a termination for Good Reason.

(iii)                               For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events:  (A) a
substantial diminution or other substantive adverse change, not consented to by
Employee in writing, in the nature or scope of Employee’s responsibilities,
authorities, powers, functions or duties; (B) any removal, during the Employment
Term, from Employee of his title of President of the United States Home and
Garden Division of the Company (or equivalent title); (C) any reduction, not
consented to by Employee, in Employee’s Base Salary then in effect, or any
reduction of Employee’s Aggregate Annual Target Cash Compensation, which is
defined to mean, for purposes of this Section 8(a)(iii), the sum of Employee’s
Base Salary then in effect and Target Bonus then in effect; (D) a breach by the
Company of any of its other material obligations under this Agreement and the
failure of the Company to cure such breach within thirty (30) days after written
notice thereof by Employee; (E) the relocation, not consented to by Employee, of
the Company’s office at which Employee is principally employed to a location
more than fifty (50) miles from such office, or the requirement by the Company
that Employee be based at an office other than the Company’s office at such
location on an extended basis, except for required travel on Company business to
an extent substantially consistent with Employee’s business travel obligations;
(F) the failure of the Company to obtain the agreement from any successor to the
Company to expressly assume and agree in writing to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place, as required by Paragraph 10;
and (G) the failure of the Company to grant Employee the options as set forth in
Section 4(c) of this Agreement on or before December 30, 2004.

(b)           On Account of Death or Disability.  Upon termination of the
Employee’s employment on account of the Employee’s death or disability, the
Company shall have no further obligation to Employee and Employee shall have no
further rights or obligations hereunder, except for the Company’s obligations
under Paragraphs 2 and 4 hereof for unpaid salary, bonus payments, and such
benefits or unreimbursed expenses that have accrued but have not been paid as of
the effective date of termination, and (in the case of termination on account of
disability) except for Employee’s obligations under Paragraphs 5 and 6 which
shall survive such termination of employment pursuant to Paragraph 16.  For
purposes of this Paragraph 8(b), “disability” means physical or mental
incapacity or disability which prevents the Employee from performing the
essential duties of the Employee’s position, with no reasonable prospect of
timely recovery, as determined by the Company in the exercise of its reasonable
discretion on the basis of medical evidence satisfactory to the Company.

 

8

--------------------------------------------------------------------------------


 

(c)           By the Company for Cause.  The Company shall have the right at any
time to terminate Employee’s employment immediately for Cause (as hereinafter
defined).  In the event Employee’s employment hereunder is terminated for Cause,
the Company shall have no further obligation to Employee hereunder, except for
the Company’s obligations under Paragraphs 2 and 4 hereof for unpaid salary,
bonus payments, and such benefits or unreimbursed expenses that have accrued but
have not been paid as of the effective date of termination.   For purposes of
this Agreement, the term “Cause” shall include, but is not limited to, any of
the following reasons:

(i)                                     If Employee shall breach or violate any
of the provisions of Paragraphs 5 or 6 of this Agreement;

(ii)                                  If Employee shall fail to comply with any
other material term or condition of this Agreement or shall engage in any
misconduct or failure to perform or act which materially and adversely affects
the business or affairs of the Company or any of its subsidiaries or divisions,
and has failed to reasonably remedy same within twenty (20) days of the written
notice by the Company to Employee of same;

(iii)                               If Employee shall commit (A) an indictable
criminal offence (whether or not a conviction is registered and whether or not
the offence is against the Company, but excluding minor traffic offenses) which,
in the exercise of the Company’s reasonable judgment, negatively affects
Executive’s ability to perform his job duties and responsibilities, or (B) an
act of dishonesty, willful mismanagement, fraud or embezzlement against the
Company or any of its subsidiaries or divisions;

(iv)                              If Employee shall have failed or refused to
carry out the reasonable and lawful instructions of the CEO or his Designee
(other than as a result of illness or disability) concerning duties or actions
consistent with Employee’s position and has failed to reasonably remedy same
within twenty  (20) days of the written notice by the Company to Employee of
same.

In the event Employee’s employment hereunder is terminated for Cause, Employee’s
obligations under Paragraphs 5 and 6 hereof shall survive such termination of
employment pursuant to Paragraph 16.

 

(d)           By the Company Without Cause.  The Company shall have the right at
any time to terminate Employee’s employment without Cause during the term hereof
by providing Employee with sixty (60) days written notice of the Company’s
intent to terminate this Agreement.  Employee’s obligations under Paragraph 5
and 6 shall survive the termination of this Agreement in accordance with
Paragraph 16.

(e)           Payments Upon Certain Terminations.  In the event Employee’s
employment hereunder is terminated without Cause or by the Employee for Good
Reason, the Company shall have no further obligation to make any payments to
Employee hereunder except for unpaid salary, bonus or unreimbursed expenses that
have accrued but have not been paid as of the date of termination, plus, as and
for severance benefits (the “Severance Benefits”):

 

9

--------------------------------------------------------------------------------


 

(i)                                     the Company shall continue to pay to
Employee, on a monthly basis, the Base Salary as set forth in Paragraph 2(a)
hereof in effect at the time of termination less withholding as required by law,
for twelve (12) months following the date of termination;

(ii)                                  the Employee shall receive a pro rata
portion of the incentive bonus in respect of that year that the Employee would
have received had his employment not terminated based upon the EBITDA of the
Company and/or the Home and Garden Division of the Company, as may be applicable
to Employee’s incentive bonus, at the time of Employee’s termination of
employment without Cause or Employee’s termination of this Agreement with Good
Reason, as the case may be.  Payment of any sum owed to Employee hereunder shall
be paid on or before the 30th day following such termination of employment.   As
used herein, “EBITDA” is defined to mean net income from continuing operations
before interest expense, income taxes, depreciation and amortization, excluding
any non-recurring or extraordinary items, as determined in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, as
reasonably determined by the Company.

(iii)                               the Company shall continue to provide to
Employee group health plan benefits to the extent authorized by and consistent
with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the
regular premium for such benefits shared in the same relative proportion by the
Company and Employee as in effect on the date of termination for the same period
as any payments made pursuant to clause (i) above;

provided that (x) prior to the Company’s commencing such Severance Benefits,
Employee and the Company shall sign a mutual general release reasonably
acceptable to the Company, and (y) the Employee is not in breach of the
provisions of Paragraphs 5 and 6 hereof.  Notwithstanding the foregoing, nothing
in this Paragraph 8(e) shall be construed to affect Employee’s right to receive
COBRA continuation entirely at Employee’s own cost to the extent that Employee
may continue to be entitled to COBRA continuation after Employee’s right to cost
sharing under Paragraph 8(e)(ii) ceases.  Notwithstanding anything else herein
to the contrary, the Company’s obligations pursuant to this Paragraph 8 shall
terminate immediately if Employee engages in conduct which is in violation of
Paragraph 5 or 6 hereof.

(f)            Payments Upon a “Sale” of the Company.      During the term of
the Agreement, if a “Sale” of the Company shall occur, as the term Sale is
defined below, and if Employee’s employment with the Company is (x) terminated
by the Company for any reason other than for Cause or (y) terminated by the
Employee for Good Reason during the twelve (12) month period following such
Sale, then in lieu of the severance provisions set forth in the Agreement, the
Company shall have no further obligation to make any payments to Employee
hereunder except for unpaid salary, bonus or unreimbursed expenses that have
accrued but have not been paid as of the date of termination, plus, as and for
severance benefits (the “Severance Benefits”):

(i)                                   the Employee shall receive a pro rata
portion of the incentive bonus in respect of that year that the Employee would
have received had his employment not

 

10

--------------------------------------------------------------------------------


 

                                                terminated based upon the EBITDA
of the Company and/or the Home and Garden Division of the Company, as may be
applicable to Employee’s incentive bonus, at the time of Employee’s termination
of employment without Cause or Employee’s termination of this Agreement with
Good Reason, as the case may be. Payment of any sum owed to Employee hereunder
shall be paid on or before the 30th day following such termination of
employment. As used herein, “EBITDA” is defined to mean net income from
continuing operations before interest expense, income taxes, depreciation and
amortization, excluding any non-recurring or extraordinary items, as determined
in accordance with generally accepted accounting principles (“GAAP”),
consistently applied, as reasonably determined by the Company;

 

(ii)                                  the Company shall continue to pay to
Employee, on a monthly basis, the Base Salary as set forth in Paragraph 2(a)
hereof in effect at the time of termination less withholding as required by law,
for twenty-four (24) months following the date of termination;

 

(iii)                               the Company shall provide to Employee group
health plan benefits to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”), with the cost of the regular premium
for such benefits shared in the same relative proportion by the Company and
Employee as in effect on the date of termination for eighteen (18) months
following such date of termination, and provided further, that if the Employee’s
coverage remains in effect at the end of such 18-month period, Employee shall
further continue to receive group health benefits for an additional six (6)
months thereafter, for a maximum of 24 months, with the cost of the regular
premium for such benefits shared in the same relative proportion by the Company
and Employee as in effect on the date of termination; and

 

provided that (x) prior to the Company’s commencing such Severance Benefits,
Employee and the Company shall sign a mutual general release reasonably
acceptable to the Company, and (y) the Employee is not in breach of the
provisions of Paragraphs 5 and 6 hereof, and further provided that, any
provision of Employee’s current Noncompetition and Nonsolicitation covenants in
Section 6 to the contrary notwithstanding, Employee agrees that he shall
continuously abide by such covenants for twenty-four (24) months from the date
his employment terminates by reason of such Sale.

 

For purposes hereof, the term “Sale” shall mean:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of voting securities of (a) the
Company or (b) the surviving entity in any reorganization, merger or
consolidation (each an “Acquisition”) involving the Company (any such entity
referred to herein as the “Corporation”) where such Acquisition causes such
Person to own

 

11

--------------------------------------------------------------------------------


 

                                                more than fifty percent (50%) of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors, other than
acquisitions by the Thomas H. Lee Company or its affiliates;

 

(ii)                                  approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company;

 

(iii)                               the acquisition by a third party not
affiliated with the Company of all or substantially all of the Company’s assets;
or

 

(iv)                              individuals who constitute the Board on the
date of the Company’s initial public sale of equity securities registered under
the Securities Act (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board thereafter.  Any person becoming a director
subsequent to such date whose, election, or nomination for election, is, at any
time, approved by a vote of at least a majority of the directors comprising the
Incumbent Board shall be considered a member of the Incumbent Board.

 

(g)           Resignation from Office.  In the event the Employee’s employment
terminates for any reason, then Employee shall forthwith resign in writing from
any office or directorship held with the Company or with any of its
subsidiaries.

(h)           Public Statement of Termination.  In the event the Employee’s
employment terminates for any reason, the Company and Employee shall agree upon
a public statement pertaining to the Employee’s termination of employment, and
the terms of said statement shall not be subject to subsequent modification by
either party unless required by law; provided, however, that in the event the
Company and the Employee are unable in good faith to agree on such a statement,
the Company may make public statements as are necessary to comply with the law.

9.     Relocation Expenses.  Reimbursement of certain out-of-pocket expenses
Employee may incur in relocating to St. Louis will be provided by the Company in
accordance with the “Executive-Homeowner” portion of the Company’s Relocation
Policy attached hereto as Exhibit A, provided that Employee executes the
Relocation Expense Reimbursement Agreement attached thereto.

10.   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates, successors and assigns and shall
be binding upon and inure to the benefit of Employee and Employee’s legal
representatives and assigns; provided that in no event shall Employee’s
obligations to perform future services for the Company be delegated or
transferred by Employee without the prior written consent of the Company (which
consent may be withheld in its sole discretion).  The Company shall assign or
transfer its rights hereunder to any of its affiliates or to a successor
corporation in the event of merger, reorganization, consolidation or transfer or
sale of all or substantially all of the assets of the Company; provided,
however, no such assignment or transfer shall relieve the Company of its
obligations hereunder.

 

12

--------------------------------------------------------------------------------


 

11.   Modification of Waiver.  No amendment, modification or waiver of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the Party (with the approval of the CEO or his designee in the
case of the Company) against who enforcement of such amendment, modification or
waiver is sought.  No course of dealing between the Parties to this Agreement
shall be deemed to affect or to modify, amend or discharge any provision or term
of this Agreement.  No delay on the part of the Company or Employee in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by the Company or Employee of any
such right or remedy shall preclude other or further exercises thereof.  A
waiver of right or remedy on anyone occasion shall not be construed as a bar to
or waiver of any such right or remedy on any other occasion.

12.   Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Missouri, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Missouri or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Missouri. The Parties agree that any legal
proceeding arising out of or relating to this Agreement will be instituted in
the Circuit Court of St. Louis County, Missouri, or the United States District
Court for the Eastern District of Missouri, and no other, and each of the
Parties further consents to the personal and exclusive jurisdiction of either
such court, and hereby waives any objection to the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.

13.   Severability.  Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement;
provided that if a court having competent jurisdiction shall find that the
covenant contained in Paragraph 6(a) or (b) hereof is not reasonable, such court
shall have the power to reduce the duration and/or geographic area and/or scope
of such covenant, and the covenant shall be enforceable in this reduced form.

14.   No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

15.   Representations.

(a)           Employee represents and warrants to the Company that (i)
Employee’s execution, delivery and performance of Employee’s obligations this
Agreement does not and shall not conflict with, or result in the breach of or
violation of, any other agreement, instrument, order, judgment or decree to
which Employee is a party or by which Employee is bound, (ii) Employee is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, except for
confidentiality agreements

 

13

--------------------------------------------------------------------------------


 

with the Dial Corporation and the Procter & Gamble Company, and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
Employee’s valid and binding obligation, enforceable in accordance with its
terms.  Employee hereby acknowledges and represents that Employee has consulted
with independent legal counsel regarding Employee’s rights and obligations under
this Agreement and that he fully understands the terms and conditions contained
herein.

(b)           The Company represents and warrants to Employee that (i) the
Company’s execution, delivery and performance of Company’s obligations under
this Agreement does not and shall not conflict with, or result in the breach of
or violation of, any other agreement, instrument, order, judgment or decree to
which the Company is a party or by which the Company is bound, and (ii) upon the
execution and delivery of this Agreement, this Agreement shall be the Company’s
valid and binding obligation, enforceable in accordance with its terms.

16.   Survival.  The provisions of Paragraphs 2(b)(iii), 5, 6, 8(e), (f), (g)
and (h), 10,12 and 16 through 20 of this Agreement shall survive shall survive
the cessation of Employee’s employment with the Company under any circumstances
whatever, however and whenever occurring or effected, and shall be enforceable
by the Company or Employee, as applicable, in a court of competent jurisdiction.

17.   Notice.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office mail, postage prepaid, certified mail,
return receipt requested, addressed to the other Party hereto at Employee’s or
its address shown below:

If to the Company:

 

United Industries Corporation

2150 Schuetz Road

St. Louis, MO 63146

ATTN:  General Counsel

 

If to Employee:

 

Stephen L. Tooker

334 Scenic Cove Lane

St. Charles, MO 63303

 

or at such other address as such Party may designate by ten days advance written
notice to the other party.

 

18.   Captions.  The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.

 

14

--------------------------------------------------------------------------------


 

19.           Entire Agreement:  This Agreement constitutes the entire agreement
between the Parties and set out all the covenants, promises, warranties,
representations, conditions, understandings and agreements between the Parties
pertaining to the subject matter of this Agreement and supersedes all prior
employment agreements, understandings, negotiations and discussions, whether
oral or written. There are no covenants, promises, warranties, representations,
conditions, understandings or other agreements, oral or written, express,
implied or collateral between the Parties in connection with the subject matter
of this Agreement except as specifically set forth in this Agreement.

20.           Counterparts.  This Agreement may be executed in counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

 

Remainder of page intentionally left blank

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

UNITED INDUSTRIES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

STEPHEN L. TOOKER

 

16

--------------------------------------------------------------------------------


 

Relocation Program - Executive - Homeowner

 

ADMINISTRATION

 

Purpose

This policy is designed to assist transferring employees and approved new hires
with their Spectrum Brands’ requested relocation. Assistance provided is in the
form of services and financial support. The intent of this assistance is to
support the employee, new hire and family during the move process and reduce the
cost impact of the relocation. It is not the intent of Spectrum Brands to assist
in upgrading housing or lifestyle. All assistance is provided at the discretion
of Spectrum Brands’ Human Resources department and is subject to change at any
time.

 

Executive Relocation Program

This policy guideline applies to executive level employee homeowners (origin
location) who are relocated from and to locations within the United States.

 

General

Appropriate approval of the relocation by the employee’s management must be
received prior to any actions or expenditures taking place related to the
relocation.

 

Employees are responsible for keeping accurate expense records, completing
relocation expense reports and providing clear, readable receipts. The Director
of Human Resources is responsible for interpretation of this policy and must
approve any exceptions.

 

Eligibility

Eligibility for relocation assistance is based on the following requirements:

 

•                  The change in commuting distance between the origin work
location and the destination work location is 50 miles or more based on the
shortest common route.  The employee must meet the IRS 50 mile test.

•                  The relocation and all assistance occurs within 12 months
from the transfer or hire date.

 

Policy Coverage

Current Executive level employees and approved new hires who are homeowners.
Homeowner refers to employees who own a home at the origin location. Loss on
Sale, expense reimbursement and other assistance is provided for the primary
residence only. The home must be a single (fee simple or condominium) with
normal acreage for a household and cannot have any commercial value or
activities.

 

17

--------------------------------------------------------------------------------


 

POLICY PROVISIONS

 

 

Introduction

You’re about to make a major change. Relocating to a new area can be very
exciting. There are many new opportunities and experiences ahead, and a new
assignment awaits you. It is also common to feel apprehensive and perhaps sad
about leaving family and friends behind. Moving and changing jobs surface many
emotions and is typically a stressful time for the whole family.

 

Spectrum Brands offers a complete relocation program including professional
assistance and financial support. Our objective is to reduce the burden to you
and your family. You are strongly encouraged to use this assistance regardless
of how many times you have moved. The world is constantly changing, including
real estate markets, the national and local economies, laws, practices, trends
and tastes. Keeping up with all of the things that impact relocation is
impossible. Use this assistance to make educated decisions about your home and
your future lifestyle.

 

Executive Relocation has been engaged by Spectrum Brands to administer this
policy, related expense reimbursements and provide various services related to
your relocation. They are experts in corporate relocation and will act as your
advocate with the various real estate, household goods movers and other service
providers. The Executive Relocation Client Service Manager (CSM) will serve as
your single point of coordination for all services.

 

You are encouraged to read this document carefully and thoroughly. It provides
information about reimbursements, services and procedures, as well as some
insight about relocating. This policy governs all relocation. It is incumbent
upon you to follow the policy.

 

Homefinding Trip

In order for you and your spouse to choose a community and a home, you may make
two trips to visit the new location for a maximum of four days each. The
employee and spouse or another adult household member who will relocate to the
destination location may take the trip. You will be reimbursed for coach
airfare, hotel, phone, rental car and meals. Should you use your personal
automobile for the trip mileage (at rate in Spectrum Brands’ travel policy) or
rental car costs and expenses as per Spectrum Brands’ standard travel policies
will be reimbursed. Child or elder care costs will be reimbursed up to a maximum
of $50 per day. Expense reports should be submitted to the Executive Relocation
CSM for reimbursement.

 

Homefinding Assistance

If you are considering the purchase of a home, the Executive Relocation CSM will
provide homefinding assistance to help locate qualified real estate agent(s)
offering the desired type of agency representation. The CSM will interview you
and/or spouse prior to the homefinding trip to assure agent(s) are selected for
the area(s) of interest and are prepared to guide you during the trip. This
assistance helps assure the homefinding trip is properly focused and successful

 

18

--------------------------------------------------------------------------------


 

Rental Assistance

If you choose to rent a home or apartment (if you decide not to purchase or to
delay your purchase) your CSM will provide assistance locating communities and
rentals that meet your needs. You will be guided in what information is needed
for lease applications and in identifying and clearing any credit issues.

 

Mortgage Assistance

The CSM can help you identify national mortgage lenders and assist you with
understanding the myriad of options available. These lenders may also provide
direct billing of your approved reimbursable closing costs to Executive
Relocation. Your assigned real estate agent can also be very helpful.

 

Temporary Living

You may be required to report to work at the new location prior to relocating
your family and personal belongings. Temporary living costs, in the destination
location will be reimbursed for up to 60-days. Temporary living will be
reimbursed for your family not to exceed employee’s temporary living if
necessary. The Executive Relocation CSM can provide you with assistance in
finding temporary housing at the destination location.

 

The Home Sale Program

 

Home Marketing Management

Employees often experience the challenge of selling their home while starting a
new job at the destination location. As selling a home is something most people
participate in only a few times throughout a lifetime, doing it well is
difficult under the best circumstances. Since your home is typically your
largest asset, Spectrum Brands provides a service to assist you in completing
this process satisfactorily. The goal of the Home Marketing program is to obtain
the highest price for the home in the time frame associated with a relocation.
The services include: identifying and choosing the most experienced real estate
agent for relocation situations in your area; completing two professional and
accurate market analysis’ on your home; developing an aggressive marketing
strategy; advice on offers from potential buyers; and managing the agent
throughout the entire process. The Executive Relocation CSM will provide this
service and act as your advocate.

 

Buyer Value Option

The following describes in detail the Buyer Value Option Program. The program
benefits you in many ways, which are listed below. In order to use this program
you must follow the process and meet the requirements described. If your home
does not qualify for the program you may receive direct reimbursements for the
cost of the sale and receive tax assistance as described below. If you qualify
for the program, but do not wish to use the program or comply with the
requirements, you may be reimbursed for the direct expenses of your home sale
without tax assistance.

 

Benefits of Program

•                  The cost of your home sale that is paid by Spectrum Brands is
excluded from your income

•                  Your sale will be guaranteed upon satisfactory completion of
the process

•                  You will not have to attend the closing of your home sale

 

19

--------------------------------------------------------------------------------


 

Definition of Home

Your home qualifies for this program if it meets all of the following: within
the 50 United States of America; a single or two-family residence or
condominium; it is your primary residence; is owned by you, the employee, or
your spouse, significant other or other family member residing with you and
moving to the new location or combination thereof; is used entirely for
residential purposes; the property size and layout is typical for residential
living; has a clear and transferable title; and is deemed salable by Executive
Relocation Group Associates, Inc. in its ordinary course of doing business.

 

Upon receipt of an offer for your home, contact the Executive Relocation CSM
immediately. Do not sign any documents. Executive Relocation will, after
determining that the offer is bona fide and the buyer is qualified, and with the
approval of Spectrum Brands, make an offer to you in an amount equal to the
third party offer adjusted for any seller concessions. Executive Relocation will
acquire the home and take over the resale to the third party.

 

Home Purchase Closing Costs

You will be reimbursed for the following home purchase closing costs as provided
as long as you purchased within one year of your transfer or hire date (previous
homeowners only):

•

Appraisal fee if required

•

Loan assumption fee up to one percent of mortgage or Loan origination fee & loan
discount fee up to one percent of the mortgage amount

•

Credit report

•

Closing, escrow or attorney fees where required

•

Lender inspection fee

•

Notary

•

Termite inspection if needed but not repairs

•

Title search

•

Roof, structural, plumbing, electrical, soil, radon, septic, wataer inspections
if needed, but not repairs, costs not to exceed $400

•

Transfer fees

•

Recording fees

 

 

•

VA funding fee

•

Survey if required of buyer

 

 

•

Title insurance

•

EPA lien endorsement if required

 

 

The following home purchase closing costs WILL NOT be reimbursed:

•

Warranties or service contracts from inspection firms or others

•

Discount points, loan assumption or origination fees in excess to those listed
above

•

Repairs or fix up of the property

•

Pro-rations of mortgage, taxes, insurance, association fees, assessments or
utilities

•

Typical sellers closing costs

 

Shipment Of Household Goods & Autos

The Executive Relocation CSM will arrange for your personal belongings and
household goods to be shipped to the destination location aboard a qualified
household goods carrier. Spectrum Brands will be billed directly for these
services. The van line will pack, load, unload and provide some unpacking of
your goods. Storage-in-transit for up to 60-days is available. The van line
should be notified in advance if storage-in-transit is planned. One point of
origin, delivery to a storage facility, loading from that storage facility and
one point of final destination will be

 

20

--------------------------------------------------------------------------------


 

covered.  If you have items picked-up or delivered to a second site, you must
pay for this additional service. Simple disconnection and re-hookup for plumbing
for washers and refrigerators will be covered. The van line will arrange for
this service.

 

Insurance (or valuation) will be provided at replacement cost for the item up to
$75,000 for the entire shipment. Details to the definition of replacement cost
is available from the van line. Claims must be submitted within 90-days of the
date of delivery.

 

Two registered, road-worthy vehicles can be shipped on a qualified car carrier
arranged by the van line, if move is over 250 miles. Besides autos, only
non-motorized vehicles that can easily be shipped in the van will be covered.
Recreational vehicles such as large or motorized boats, motorcycles, jet skis,
snowmobiles, ATVs or similar vehicles and antique vehicles are not covered. You
should consider driving to the new location and moving this type of vehicle in a
trailer.

 

Building materials, firewood and any hazardous materials cannot be included in
the shipment. Plants, food and other perishables, expensive belongings (jewelry)
or extensive hobby collections, and those items of sentimental value will not be
loaded on the van.

 

Final Moving Trip

Coach airfare or mileage for two cars and meals will be reimbursed at a rate of
$.31 per mile. The mileage for Trailer/Boat/Camper/U-Haul will be reimbursed at
a rate of $.04 per mile.  Travel by car must be by the most direct route. If you
plan to take vacation time during the move trip, the additional expense will be
your responsibility. You are expected to travel at least 350 miles per day.
Spectrum Brands will also reimburse hotel costs for two nights in the
destination location. Meals, parking, road tolls, laundry and other reasonable
expenses are included.

 

RELOCATION ALLOWANCE

You will receive a lump sum allowance equal to your gross monthly salary.  This
allowance does not require expense reporting nor receipts. The purpose is to
assist you with the cost of other items not covered in this policy. Tax
Assistance will not apply. Some expenses this allowance is typically used for
include:

 

•                  Carpet Cleaning

•                  Drivers License fee

•                  Car registration

•                  Utility hook-ups and deposits

 

NOTE:  This allowance is not grossed-up and will be taxed.

 

21

--------------------------------------------------------------------------------


 

Expense Management and Tax Assistance

Certain reimbursements, paid to you or to a third party on your behalf and
associated with your relocation are taxable as income to you as determined by
the Internal Revenue Service (IRS).  A listing of these expenses can be found in
Publication 521 and can be found at the IRS web-site:

 

                                                www.irs.ustreas.gov

 

The company recognizes the impact this may have on your personal finances and
has calculated a sum to assist with the additional tax burden.  This sum, or
gross up, will be calculated based on Spectrum Brands’ income, marital status
and number of dependents you will be allowed when filing your tax returns. 
Income from sources other than the Company, such as spousal income, prior
employer, investments and stock options, will not be included in this
calculation.  A detailed package of this information will be sent to you in
January of each year following the year in which you received reimbursements,
recapping this information to assist in filing your tax returns.

 

This calculation will be reviewed from time to time and may change to reflect
Federal and State tax law changes.  Consult your CSM for further information on
this gross up benefit.

 

22

--------------------------------------------------------------------------------


 

Spectrum Brands

Employee Relocation Policy

Executive

 

Homefinding Trip

•                  Employee and spouse, 4 days each - 2 trips, Coach airfare, 8
nights    lodging, car rental (compact/mid-size)

•                  Meals and incidentals: Spectrum Brands Travel Policy

•                  Child care: $50/day

 

Temporary Living

•                  Employee & family - 60 days, lodging, meals, incidentals, car
rental (see homefinding trip)

 

Home Marketing

•                  Consulting service to greatly increase chance of selling home

 

Buyer Value Option (BVO)

•                  After successful sell of the home, complete buyer value
option procedures in order for selling disposition expenses to have tax
favorable treatment

 

Home Purchase Closing Costs

•                  Normal closing costs, loan origination fees and discount
points totaling up to 1%, home inspections - $400

 

Household Goods

•                  Shipment - Pack, load, transport, unpack, replacement value
insurance, appliance service

•                  Autos - 2cars, if move is over 250 miles

•                  Storage - 60 days, 1 load and unload into storage

 

Relocation Allowance

•                  Equal to your gross monthly salary

 

Final Moving Trip

•                  Coach airfare, 2 days lodging

•                  Meals and incidentals: Spectrum Brands Travel Policy

•                  Drive 350miles/day, 1 car

 

Tax Assistance

•                    Tax protect, temporary living, homefinding trip, and home
purchase.

 

23

--------------------------------------------------------------------------------


 

PLEASE COMPLETE AND RETURN JUST THIS PAGE:



FAX TO:
Matt Karr
314-253-5940

 

RELOCATION EXPENSE REIMBURSEMENT AGREEMENT —

PROGRAM 4: EXECUTIVE

 

In consideration of my employment, continued employment, compensation
adjustment, and/or other good and valuable consideration received from Spectrum
Brands, or any division, subsidiary, or affiliate thereof (hereinafter
collectively called “Employer”),                       
                                 (“Employee”) agrees that as of
                                        , 20          (“Effective Date”):

 

1.               Employee is being relocated to
[                                                                              
location] as part of Employee’s duties.

 

2.               On and after the Effective Date Employer (i) has paid or will
pay sums of money to third party providers in order to relocate Employee and/or
(ii) has reimbursed or will reimburse Employee for expenses incurred directly by
Employee and/or (iii) paid a relocation allowance to Employee, all in connection
with Employee’s relocation.  All sums described in this paragraph are
hereinafter referred to collectively as “Relocation Benefits.”

 

3.        Employee acknowledges having received, prior to the Effective Date, a
copy of Employer’s Relocation Guidelines (“Program”), the provisions of which
are incorporated herein by this reference.  The Program describes those items
which are proper Relocation Benefits thereunder, including by way of
illustration but not necessarily limited to certain expenses Employee may incur
in the sale of Employee’s former primary residence and purchase of a new primary
residence.

 

4.        The date on which Employee voluntarily terminates employment with
Employer, or the date on which Employee is terminated by Employer for Cause,
shall be referred to in this Agreement as Employee’s “Termination Date”.
Employee agrees to reimburse Employer for Relocation Benefits Employee has
received prior to Employee’s Termination Date. The extent of Employee’s
reimbursement obligation is based on the length of service rendered by Employee
after the Effective Date through the Termination Date, as follows:

(i)            Employee shall reimburse Employer for one hundred percent (100%)
of all Relocation Benefits received by Employee if the period from the Effective
Date to the Termination Date is 365 days or less;

(ii)          Employee has no obligation to reimburse Employer if Employee’s
Termination Date is more than 366 days after the Effective Date.

If Employee’s employment is (x) terminated by the Employer for any reason other
than for Cause (as defined in Employee’s Employment Agreement), or (y)
terminated by the Employee for Good Reason(as defined in Employee’s Employment
Agreement), the Employee has no obligation to reimburse Employer for Relocation
Benefits received.

 

5.        Employee hereby agrees that Employer may offset from any sums owed
Employee on or after the Termination Date such Relocation Benefits reimbursement
amounts as Employee may be obligated to pay to Employer under Section 4.  Should
the funds offset be insufficient to satisfy Employee’s obligation to reimburse
Employer for Relocation Benefits to the extent required by this Agreement,
Employee shall remit to Employer the remaining sums owed therefor within thirty
(30) days after the Termination Date.

 

6.        This Agreement shall be governed by Missouri law.

 

Employee Signature:

 

 

Title:

President, United States Home and Garden Division

 

 

 

 

 

Employee Name (Printed): Stephen L. Tooker

 

Date:

 

 

24

--------------------------------------------------------------------------------